698 N.W.2d 390 (2005)
472 Mich. 899-924
MICHIGAN CHIROPRACTIC COUNCIL
v.
COMMISSIONER OF OFFICE OF FINANCIAL & INS. SERVICES.
Nos. 126530, 126531.
Supreme Court of Michigan.
May 13, 2005.
SC: 126530, 126531.
The parties are directed to include among the issues briefed: (1) whether an optional managed care endorsement such as that offered by intervenors is permissible under the no-fault act, MCL 500.3101 et seq., (2) whether the Court of Appeals erred in relying on its finding that the endorsement is potentially deceptive and misleading, (3) whether petitioners have standing to bring their petition, in light of some number of their members having participated in the managed care program, or any other reason affecting standing, and whether petitioners have standing with regard to all or only some of the counts in their petition, and (4) the standard of review to be applied by the circuit court to the administrative decision denying the petition. Leave to file briefs amicus curiae are also granted.